 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tracy D Ferren,                                   No. CV-19-00598-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Westmed Incorporated, et al.,
13                  Defendants.
14
15          This matter comes before the Court on the parties’ Joint Motion to Dismiss and the
16   Court finding good cause,
17          Accordingly,
18          IT IS ORDERED that the Motion to Dismiss (Doc. 38) is GRANTED and the case
19   is dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(2).
20          Dated this 6th day of July, 2021.
21
22
23
24
25
26
27
28
